United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-3347
                                ___________

Harry B. Sisco,                        *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       * Appeal from the United States
John Ault; John L. Duffy; Michael      * District Court for the
Lambert; Michael L. Fulwider, sued     * Northern District of Iowa.
as Mike Fulweiber; State of Iowa;      *
Michael R. Shirley, sued as C/O        *      [UNPUBLISHED]
Shirley; Iowa Department of            *
Corrections, Anamosa Ref. Med. Serv. *
Admin. Medical Staff, sued as          *
Anamosa State Penitentiary Health      *
Services,                              *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: December 1, 1998
                           Filed: December 8, 1998
                               ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.
        Iowa inmate Harry B. Sisco appeals from the district court&s1 orders dismissing
his action under 28 U.S.C. § 1915A, and denying his motion for reconsideration. After
careful review of the record, we conclude briefing would serve no useful purpose and
affirm for the reasons stated by the district court. See 8th Cir. R. 47A(a).
        A true copy.

             Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE MICHAEL J. MELLOY, Chief Judge, United States
District Court for the Northern District of Iowa.

                                          -2-